Exhibit 10.3

 

LOGO [g609137ex10_3logo.jpg]

 

Commerzbank AG, Breite Str. 25, 40213 Düsseldorf   Mittelstand   Christian
Herget UTi Deutschland GmbH   Postanschrift: Jacqueline Olivier   Breite Str.
25, 40213 Düsseldorf Rather Str. 78-80   Telefon     0211/827-2528 40476
Düsseldorf   Fax   069  136-51902   Christian.herget@commerzbank.com

September 3, 2013

Amendment Request

Letter of UTi Worldwide Inc. dated August 22, 2013, ref: Thomas R. Irving

Dear Ms. Olivier,

Your parent company, UTi Worldwide Inc., Long Beach/USA, has informed us that
you will prospectively still not be in a position to comply with the
Consolidated Total Debt/Consolidated EBITDA of not greater than 3.25x and the
Minimum Debt Service Ratio of at least 2.5x for the twelve months period ended
July 31, 2013, as prescribed by clause 5.1 of the Facility Agreement dated
January 25/28, 2013.

Effective as of July 31, 2013, we hereby agree that (i) the adjustment for the
prepayment of the 8.06% Senior Unsecured Guaranteed Notes due August 9, 2014
issued by UTi Worldwide Inc. on July 9, 2009 shall remain in place through the
fiscal year 2014 as previously agreed by amendment dated June 5, 2013 to the
Facility Agreement, (ii) the adjustment for the payment of up to U.S. $5,000,000
in interest and up to U.S. $1,500,000 in scheduled principal under a capital
lease related to the warehouse facility in South Africa constructed for UTi
Worldwide Inc. to support UTi Worldwide Inc.’s pharmaceutical business in the
region as previously agreed by amendment dated June 5, 2013 to the Facility
Agreement shall be extended beyond the first and second quarters of the fiscal
year 2014 until the transfer of that certain warehouse facility to UTi occurs,
(iii) the amount of the capital lease for that certain warehouse facility
(approximately USD 58 million at July 31, 2013 exchange rates) shall be deducted
from borrowings when computing the Consolidated Total Debt Coverage Ratio and
such adjustment shall be in place until the transfer of that certain warehouse
facility to UTi and (iv) an adjustment for the calculation of EBITDA shall be
permitted for the next four quarters (Q2 fiscal year 2014 through Q1 fiscal year
2015) that permits the inclusion of additional severance costs, especially in
those countries where significant serverance payments are the norm, incurred by
further actions taken by UTi to reduce costs by USD 50 to 60 million.

This amendment is subject to the conditions precedent that (i) an amendment in
substantially the form provided herein will also be declared by the holders of
the U.S.$ 150,000,000 4.10% Senior Unsecured

 

Vorsitzender des Aufsichtsrats: Klaus-Peter Müller

Vorstand: Martin Blessing (Vorsitzender), Frank Annuscheit, Markus Beumer,
Stephan Engels. Jochen Klösges, Michael Reuther, Stefan Schmittmann, Ulrich
Sieber, Martin Zielke

  

Commerzbank Aktiengesellschaft, Frankfurt am Main

Handelsregister: Amtsgericht Frankfurt am Main, HRB 32000

USt-ldNr.: DE 114 103 514

        



--------------------------------------------------------------------------------

LOGO [g609137ex10_3logo.jpg]

 

Seite 2 | 3. September 2013    Mittelstand

 

Guaranteed Notes, Series A, due February 1, 2022 and the U.S.$ 50,000,000 3.50%
Senior Unsecured Guaranteed Notes, Series B, due February 1, 2020 under the Note
Purchase Agreement dated January 25, 2013 as the same is amended by First
Amendment Agreement and on or about the date hereof by Second Amendment
Agreement, a draft of which has been received by us, and (ii) said Second
Amendment Agreement has become effective.

 

Yours sincerely       Commerzbank AG      

/s/ Ingo Massenberg

  

/s/ Christian Herget

   Ingo Massenberg    Christian Herget   